Citation Nr: 1128371	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  00-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to August 22, 2002.

3. Entitlement to a rating in excess of 70 percent for PTSD for the period beginning on August 22, 2002.

4.  Entitlement to an effective date earlier than August 22, 2002 for the award of a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active due from January 1966 to December 1968, to include combat service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2001, February 2006, and a June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The July 2001 rating decision granted a 50 percent rating for PTSD, effective back to the date of claim on June 4, 1999.  The Veteran appealed the rating and in a May 2004 decision, the Board denied a rating in excess of 50 percent for PTSD.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2005, the Court granted a joint motion to remand the case to the Board, ordering that the part of the Board's May 2004 decision which denied an increased evaluation for PTSD be vacated.  Thereafter, in July 2005, the Board again remanded the claim.  In a June 2006 rating decision, the RO increased the rating for PTSD from 50 percent to 70 percent, effective from August 22, 2002.  In October 2008, the Board remanded the claim.  

The February 2006 rating decision denied reopening the service connection claim for malaria.  In October 2008, the Board granted reopening of the claim, and remanded the service connection claim on the merits.  

The June 2006 rating decision granted a TDIU and assigned an effective date of August 22, 2002.  When the issue of entitlement to an earlier effective date for a TDIU was last before the Board in January 2009, it was remanded.

The issue of entitlement to an earlier effective date for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Malaria was not present during service or within one year of discharge therefrom, and it is not etiologically related to active service.

2.  For the period prior to August 22, 2002, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.

3.  For the period beginning on August 22, 2002, but prior to August 6, 2004, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas.

4.  For the period beginning on February 6, 2010, the Veteran's PTSD has been manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Malaria was not incurred or aggravated during active service, and the incurrence or aggravation of malaria during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for a rating in excess of 50 percent for PTSD prior to August 22, 2002 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a rating in excess of 70 percent for PTSD prior to February 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010). 

4.  The criteria for a 100 percent rating for PTSD beginning on February 6, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in October 2005, November 2007, and May 2008, June 2009, and September 2009, the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the May 2008, June 2009, and September 2009 notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the claims, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claims were readjudicated in October 2010, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, private medical evidence, and records associated with a disability determination by the Social Security Administration (SSA).  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its prior remands.  The Board finds that the RO has complied with the Board's instructions and that the development undertaken by the Agency of Original Jurisdiction substantially complies with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


	I.  Service Connection for Malaria

The Veteran has claimed entitlement to service connection for malaria because it was contracted in 1967 during service in Vietnam.  Specifically, the Veteran claims that he was treated at the hospital in Cam Ranh Bay for two weeks, and then placed on medications thereafter.

The service treatment records are negative for findings of malaria.  The separation examination is silent with respect to malaria.

An August 1974 VA examination report notes that presently there were no symptoms or recurrences since the one he had in 1969.  He was not on medications.  Physical examination of the head, face, nose, sinuses, ears, cardiovascular system, digestive system and respiratory system were all normal.  A diagnosis of "history of malaria, alleged, not confirmed" was made.

A May 1999 Vet Center record documents a recent weight loss of 15 pounds in three to four months.  No reason was given for the weight loss.  

A December 2005 VA examination report noted findings of stomach pains, abdominal bloating, gas, occasional diarrhea, constipation, occasionally sweating with nausea and lightheadedness and occasional migraines.  Following examination the examiner diagnosed irritable bowel syndrome.  No history of malaria was given or discussed.

A February 2010 VA examination report notes that the Veteran indicated that he was very sick in Vietnam, and was told that he may have had malaria.  The diagnosis was never confirmed.  At the VA examination, the Veteran complained that he still has some trouble breathing.  However, he has never sought any treatment for it.  He denied signs and symptoms of active infection.  The examiner reviewed the claims file and examined the Veteran.  The examiner stated that there were no signs of malnutrition, splenomegaly, hepatomegaly, renal damage, seizures, nonspecified parasitic disease, jaundice, and ansarca.  The examiner opined that there is no evidence that the Veteran had malaria in the past.  The examiner opined that the Veteran likely had pneumonia of bacterial origin.  The examiner did not diagnose the Veteran with malaria.

Based upon a review of the evidence of record, the Board finds that service connection for malaria is unwarranted.  Specifically, there is no evidence of malaria during service or within one year after service separation.  In fact, there is no evidence of a diagnosis of malaria at any time.  The only information regarding a supposed diagnosis of such is that the Veteran recalls being told (during service) that the doctors thought he may have had malaria.  However, no diagnosis was ever made, and no test ever confirmed the Veteran's allegation of such a diagnosis during service or thereafter.  

In sum, there is no evidence of a disability during the period of the claim.  The Board notes that, in the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, none of the medical evidence reflects a diagnosis of malaria or any residual disability due to a prior diagnosis of malaria.  

To the extent that the Veteran is claiming that he has suffered from symptoms of malaria ever since service, the Board acknowledges that the Veteran is competent to describe symptoms of malaria despite the lack of contemporaneous medical evidence during the past (approximately) 40 years since service separation.  Notably, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to report that he has experienced certain symptoms since military service, the evidence does not suggest any continuity of symptomatology.  More importantly, it does not reflect any diagnosis of malaria.  As noted above, any theory that the Veteran has had continuity of symptomatology is outweighed by the lack of evidence of a confirmed diagnosis or disability.   

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe his symptoms, any contentions by the Veteran that he has malaria that began during service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Veteran does not contend, and the file does not show, that the February 2010 VA examination is inadequate.  Rather, the VA examination is adequate because, as shown above, it was based upon consideration of the Veteran's prior medical history, his assertions and current complaints, and because the report describes the symptoms, complaints, and lack of diagnosis in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations omitted).  The Board accordingly finds that remand for a new examination is not required at this point.  See 38 C.F.R. § 3.159(c)(4).

In conclusion, service connection for malaria is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.



      II.  Increased Rating for PTSD

The Veteran's PTSD is rated as 50 percent disabling prior to August 22, 2002, and as 70 percent disabling beginning on August 22, 2002, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF Score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., few friends, unable to keep a job).  A GAF of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The medical evidence of record reflects that a September 1999 VA examination report indicates that the Veteran attended college and then assumed a position of Chief of Police at a college campus for five years.  He then went to another college where he was Director of Public Safety for four years.  Then he was Chief of Security for another college, where he has been since 1993.  He complained of sleep disturbance, flashbacks, poorly modulated affect (especially anger, isolation and withdrawal from social contact), and strenuous efforts to avoid potential cues which could evoke his memories and experiences.  

On examination he was neat and well-dressed.  He was fully oriented, relevant, and coherent.  There was no impairment of thought processes or communication, although verbalization was significantly slowed, and his mood and facial expression showed his depression.  Motor activity was also slow and deliberate.  There was no evidence of delusions, hallucinations, or inappropriate behavior.  He denied suicidal or homicidal ideas, plans, or intent.  There was no problem with ability to maintain personal hygiene or other activities of daily living.  There was no significant indication of memory loss, although there was some vagueness of specific dates.  Other than assiduous attempts at avoiding combat memories, there was no indication of obsessive or ritualistic behavior, which might interfere with routine activities.  There was no evidence of significantly impaired impulse control, the effort to main control seems to have been achieved at significant emotional and psychological cost.  He appears able to continue his current employment.  A diagnosis of PTSD was made.  The stressor was war experiences.  His current GAF score was noted to be 60.

A June 2000 VA psychiatry treatment note indicates that the Veteran worked as the Chief of Police at a college campus, which was very stressful and political.  He reached a point where he could not handle the stress anymore, and he quit.  He admitted to drinking alcohol to excess, in order to numb his feelings.  It was suggested that he needed to receive help with this before he could get the maximum benefit of treatment for PTSD.

A November 2000 VA psychiatry note indicates that the Veteran has reduced his drinking to a couple of beers on occasion with no regular consumption.  This has had a positive impact on his relationship with his wife.  He presented with clear organized thinking and full range of affect.  He was neatly groomed and had clear articulation.  His GAF score was noted to be 50.  

A January 2001 VA psychiatry note indicates that the Veteran is still drinking.  He is ambivalent about wanting to quit.  He started working and will be attending training classes though March.  He admitted to guilt issues related to Vietnam.  His GAF was noted to be 60.  An April 2001 VA treatment record indicates that the Veteran quit the job that he began in January.  His GAF score was noted to be 55.

An October 2001 VA psychiatry note indicates that the Veteran had not been seen since April.  He is now selling real estate and he feels this works for him because he sets his own schedule.  He indicated that he has had increased intrusive thoughts about Vietnam.  He tries not to fixate on watching the news.  His mood was slightly depressed.  His thoughts were well organized.  His GAF score was 60.  

A November 2001 VA treatment record notes that the Veteran would like to work with troubled children, as he has a degree in sociology.  He stated that he can tolerate a structured work environment, or returning to police work again.  In January 2002 it was noted that the Veteran was considering doing volunteer work with children, but that he had not pursued this option.  

An April 2002 VA psychiatry note indicates that the Veteran's mood remains up and down, and he has good and bad days.  He is not satisfied with his work.  But he likes the freedom of his schedule.

An August 22, 2002 VA psychiatry note indicates that the Veteran quit his job.  He and his wife were arguing and he went on a nine day drinking binge.  He was noted to be depressed, but stated that his mood is improving.  He was also noted to be taking an art class.  His GAF score was listed as 45.  

In September 2002 the Veteran was in a detox program for alcohol addiction.  

An October 2002 VA addiction severity index report notes that the Veteran has 16 years of education and 19 months of technical training.  His longest full-time job was 30 years.  His usual (or last) occupation was business manager.  In the past three years, his usual employment pattern has been retired/disability.  The Veteran is married and satisfied with this situation.  He reported that he has not been bothered at all by family/social problems in the month prior to this interview.  He stated that he has not been treated for psychological or emotional problems.  He reported having not experienced psychological or emotional problems during the past 30 days.  He reported that during his lifetime he has experienced serious depression and anxiety.  He denied suicidal ideation.  

A November 2002 private report of psychological evaluation notes that the Veteran was adequately groomed.  Eye contact was good and rapport was deemed adequate.  The Veteran was alert and fully oriented.  His responses were linear and goal-directed, and they were without circumstantialities, tangentiality, or loose associations.  His speech was normal in rate, tone, and inflection.  He denied homicidal ideation, plan or intent, as well as auditory and visual hallucinations.  There was no evidence of a formal thought disorder, paranoia, grandiosity, flight of ideas, ideas of reference, delusions, episodes of thought control, insertion, or withdrawal.  Judgment and insight were adequate, as was short-term memory.  Long term memory appeared fine.  Overall mood was depressed and affect was full range and appropriate.  His GAF score was noted to be 70.  The examining psychologist opined that despite his PTSD, the Veteran was doing very well over the years.  His affective condition has worsened, and this is what is mainly impacting his daily functioning.  

A January 2003 questionnaire from the Office of Disability Determination of the State of Florida indicates that the Veteran does not go shopping but he can prepare his own meals.  He stated that he used to pay bills and mange his own money but now he does not.  On bad days he stated that he does not shave or get dressed.  He used to participate in a lot of social activities; however, he does not do so anymore.  He does not visit friends or relatives.  He indicated that he is not interested in being around people.  With immediate family he gets along good.  He described his short-term memory as very, very bad.  His long terms memory is better.  He has trouble concentrating and he does not do any chores.  He stated that he gets stressed out and cannot handle deadlines or schedules.  

A February 2003 VA psychiatry treatment record notes that the Veteran has been completely sober for the past two months.  He is volunteering two days a week and enjoys spending time with the Veteran he goes to see.  He reported that they play cards together.  He stated that a part of his worsening depression is ongoing worry about money.  He described having little to no job in his life, but he goes through the motions.  He was depressed and anxious.  He was tearful about discussing his feelings of hopelessness.

A June 2003 VA examination report notes that the Veteran rarely drinks alcohol.  He has been married for 34 years.  On examination, he was neatly groomed, fully oriented, and had trouble making eye contact.  His speech was normal, and without evidence of circumstantialities, tangentiality, flight of ideas, or loose association.  His mood was described by him as "not a good day."  His affect was inconsistent with his mood and he appeared more euthymic.  His attention and concentration were good.  His impulse control is good.  His immediate memory is full and his short-term memory was slightly off.  His remote memory is intact.  His insight is fair and his judgment is intact.  He denied past or present suicidality or homicidality.  He has no hallucinations or delusions.  His GAF score was noted to be 60.

A September 2003 private mental impairment questionnaire indicates that the Veteran is unable to meet the competitive standards with respect to maintaining regular attendance and be punctual within customary, strict tolerances; working in coordination with or proximity to others without being unduly distracted; completing a normal workday/workweek without interruptions from psychologically based symptoms; accepting instructions and responding appropriately to criticism from supervisors; getting along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes; responding appropriately to changes in a routine work setting; and dealing with normal work stress.  

A May 2004 private mental impairment questionnaire notes that the Veteran is unable to handle the stress of semi-skilled or skilled employment.  He was noted to have a moderate restriction of activities of daily living due to his PTSD, as well as moderate deficiencies of concentration, persistence, or pace.  He was noted to have a marked difficulty in maintaining social functioning.  The physician indicated that, on average, the Veteran's mental health impairment would cause him to be absent from work more than four days per month.  

An August 2004 VA case management note indicates that the Veteran was neatly dressed, pleasant, and cooperative.  He had good eye contact.  His speech was at a normal rate, tone, and volume.  His mood was anxious and his affect was congruent with his mood.  His thought processes were goal-directed.  His thought content was devoid of suicidal or homicidal ideation.  His insight was noted to be partial and his judgment was noted to be fair.  He was alert and fully oriented.  He denied suicidal ideation.  

A December 2005 VA examination report notes that the Veteran last drank two years ago.  He complained of anxiety provoked by even minor day to day stress.  He reported having difficulty being out in public.  On occasion, he has had to run out of a grocery store to get relief form anxiety attacks.  He reported suicidal ideation two or three times a month, but it passes after two or three hours.  There were no psychotic symptoms.  He has no intent or plan to harm himself.  He struggles with periods of depression.  Although he realized that there were benefits to staying busy, he found it difficult to initiate things that might be beneficial.  His affect was flat and depressed.  He does little more than sit at home.  He participates in group therapy at the Vet Center.  He has trouble showing affection for his wife and he is verbally abusive toward his wife.  He has one son whom he is close to.  He has three to four social friends and one close friend.  He enjoys playing poker two to three times a week.  He likes to go fishing and does this about once a week in the summer.  He enjoys taking care of his dog and likes to watch television and rent movies.

On examination he was alert and fully oriented.  He was able to recall only one out of three objects after a delay of a few minutes.  He was given a second series of three objects but he said he could not recall any of them after a short delay.  He has the capacity to complete activities of daily living.  He did not display inappropriate or bizarre behavior during the interview.  His speech was normal for rate and volume.  It was clear, coherent, and goal-directed.  There was no evidence to suggest that he was responding to internal stimuli.  He said that at times he believes he can hear his mother or father, although the voices are garbled.  The examiner stated that this is not indicative of a psychotic symptom.  He denied visual hallucinations, delusions of reference, bizarre or delusional beliefs, paranoia, or grandiosity.  His affect was anxious.  He described his mood as, "I'm as depressed as I have ever been."  He said that his appetite fluctuates and he has concentration problems.  He denied current suicidal ideation.  He reported anxious and panicky feelings while driving or when in public.  He avoids crowds.  His GAF score was noted to be 48.

A February 2010 VA examination report notes that the Veteran receives individual psychotherapy and attends group therapy for his PTSD.  He has been sober since 2003.  He described symptoms of depression such as sadness, irritability, low mood, little pleasure in daily activities, lethargy, insomnia, decreased motivation, fluctuating appetite, impaired concentration, short term memory impairment, feelings of worthlessness, discouraged outlook on the future, and increased suicidal ideation without intent or plan.  He has been married for 40 years.  He and his wife argue frequently.  He reported that he has good relationships with his grown son and one grandchild.  He has no close friends, but he maintains some contact with some friends from the past.  He does not have any desire to socialize with anyone.  He has difficulty getting along with people in general.  He described experiencing panic symptoms whenever he is in a crowded public setting.  He responds by fleeing.  He occasionally argues with strangers and experiences road rage.  Three years ago he grabbed a neighbor by the shirt and threatened to throw him in the river.  He has come close to assaulting people many times since then; however, he is learning to walk away instead.  The Veteran has been unemployed since 2000.  He stopped working because of the manner in which his PTSD symptoms interfered with his life.  

On examination he was appropriately dressed.  There was no psychomotor retardation.  Speech was clear and coherent.  He was cooperative, attentive, and irritable.  His affect was constricted.  His mood was agitated and depressed.  He was oriented to person and place, but mildly disoriented to time.  His thought process was unremarkable.  Thought content included suicidal ideation, ruminations, and paranoid ideation.  He has thoughts about wanting to harm others when angered.  Paranoia is associated with hypervigilance, nightmares, intrusive memories, and negative outlook on himself, the world, and the future.  He has occasional auditory hallucinations of helicopters and gunfire.  There are no delusions.  His judgment and insight were intact.  He has sleep impairment in that he has significant trouble falling asleep and frequent waking.  Sometimes he is wet and sweaty when he awakens.  He has nightmares three to four times a week.  The Veteran has inappropriate behavior including irritability, yelling, and verbal aggressiveness.  He also displays obsessive ritualistic behavior.  He compulsively patrols his home for safety and security at night.  He has panic attacks whenever he is in crowded public settings.  He has homicidal and suicidal thoughts, but no intent or plan.  He has fair impulse control but has had episodes of violence.  He is able to maintain the minimum personal hygiene.  He has severe difficulty with shopping, driving, and other recreations activities.  His remote memory and immediate memory are normal.  His recent memory is mildly impaired.  He has intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He makes an effort to avoid thoughts, feelings, or conversations associated with the trauma, and he avoids activities, places, and people that arouse recollections.  He feels detached and estranged from others, has a restricted range of affect, and a sense of a foreshortened future.  He was still playing cards and fishing at the time of the 2005 VA examination.  However, now he does nothing but watch TV every day.  His social withdrawal has increased.  He has no social activities or close friends.  Symptoms such as isolation, even from his wife, sense of foreshortened future, and suicidal thoughts, have increased.  His GAF score is 48, indicative of severe impairment.  The examiner stated that the Veteran cannot work due to his PTSD.

For the period prior to August 22, 2002, in order to receive a higher, 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Unfortunately, the evidence does not reflect such impairment for this time period.

Notably, the evidence for this time period reflects that the Veteran was working in September 1999, and then VA examiner opined that he appeared able to continue his current employment at that VA examination.  Additionally, he was consistently neat and well-dressed for this entire time period.  Therefore, he had no difficulty with personal appearance and hygiene.  He was also consistently fully oriented, relevant, and coherent.  There was no impairment of thought processes or communication.  He generally denied suicidal or homicidal ideas, plans, or intent for this time period.  Other than assiduous attempts at avoiding combat memories, there was no indication of obsessive or ritualistic behavior, which might interfere with routine activities.  His speech was normal and despite having depression, it was not near continuous.  Near continuous panic attacks were not present, either.  In September 1999, his GAF score was noted to be 48, representing serious symptoms. 

Although a June 2000 VA psychiatry treatment note indicates that the Veteran quit his job as the Chief of Police at a college campus because it was too stressful, he was noted to be attending training classes in January to March 2001 for a new job.  Moreover, in October 2001, his GAF score increased to 60; however, he was having increased intrusive thoughts about Vietnam, because of recent events.

Such symptoms and overall disability picture does not rise to the level required for a higher, 70 percent rating for the time period prior to August 22, 2002.  The Veteran was still working, and despite quitting due to stress, he quickly got another job, then worked in real estate thereafter, and his GAF scores remained in the moderate to serious range.  As such, the currently assigned 50 percent rating is appropriate for this time period.

For the time period beginning on August 22, 2002, in order to receive a higher, 100 percent rating, it must be shown that the Veteran displayed total occupational and social impairment due to his PTSD symptoms, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The evidence for this time period reflects that the Veteran stopped working permanently.  His symptoms increased, to include thoughts of suicide, increased isolation, and decreased participation in activities of daily living, such that the Veteran no longer would go shopping, do chores or pay bills.  In January 2003, he indicated that he no longer participates in a lot of social activities, and no longer visits friends or relatives.  However, in January 2003 he indicated that he gets along well with his immediate family but has trouble concentrating and gets stressed out and cannot handle deadlines or schedules.  In February 2003 the Veteran was still volunteering two days a week and still enjoying this activity, despite being tearful about discussing his feelings of hopelessness.  Through June 2003, it was noted that the Veteran had normal speech, without evidence of circumstantialities, tangentiality, flight of ideas, or loose association.  

A September 2003 private mental impairment questionnaire indicates that the Veteran is unable to meet the competitive standards with respect to maintaining regular attendance and be punctual within customary, strict tolerances; working in coordination with or proximity to others without being unduly distracted; completing a normal workday/workweek without interruptions from psychologically based symptoms; accepting instructions and responding appropriately to criticism from supervisors; getting along with co-workers or peers without unduly distracting them or exhibiting behavioral extremes; responding appropriately to changes in a routine work setting; and dealing with normal work stress.  Additionally, a May 2004 private mental impairment questionnaire notes that the Veteran is unable to handle the stress of semi-skilled or skilled employment.  He was noted to have a moderate restriction of activities of daily living due to his PTSD, as well as moderate deficiencies of concentration, persistence, or pace.  He was noted to have a marked difficulty in maintaining social functioning.  The physician indicated that, on average, the Veteran's mental health impairment would cause him to be absent from work more than four days per month.  From the above listed evidence, it can be argued that the Veteran is totally occupationally impaired.

With regard to social impairment, however, in August 2002, he was noted to be taking an art class.  Additionally, the Veteran was consistently neatly dressed (showing no difficulty maintaining personal hygiene standards), and he always had thought processes that were goal-directed.  His insight was noted to be partial during this time period, and he had severe panic attacks in public, to include an episode of violence.  As of December 2005, he reported having three to four social friends and one close friend, enjoying playing poker two to three times a week, fishing in the summer, taking care of his dog, and watching television and rent movies.  Therefore, it cannot be said that at this point, he was totally socially impaired.

The Veteran's symptoms increased sharply at the February 2010 VA examination.  At this point, he still had good relationships with his grown son and one grandchild.  However, he reported having no close friends, despite maintaining some contact with some friends from the past, whom he does not see.  His affect was constricted, his mood was agitated and depressed, and although he was oriented to person and place, he was mildly disoriented to time.  Notably, his thought content included suicidal ideation, ruminations, and paranoid ideation.  Moreover, he has thoughts about wanting to harm others when angered, and he has paranoia associated with hypervigilance, nightmares, intrusive memories, and negative outlook on himself, the world, and the future.  Additionally, he has occasional auditory hallucinations of helicopters and gunfire.  Finally, it was noted that he has inappropriate behavior including irritability, yelling, and verbal aggressiveness, as well as obsessive ritualistic behavior whereby he compulsively patrols his home for safety and security at night.  Importantly, at the February 2010 VA examination it was noted that he was still playing cards and fishing at the time of the 2005 VA examination.  However, now he does nothing but watch TV every day.  His social withdrawal has increased.  He has no social activities or close friends.  Symptoms such as isolation, even from his wife, sense of foreshortened future, and suicidal thoughts, have increased.  The examiner stated that the Veteran cannot work due to his PTSD.  As such, the Board finds that based upon the February 2010 VA examination, the Veteran's PTSD warrants a 100 percent rating.

Finally, the Board has considered the issue of whether the Veteran's PTSD presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, with respect to the Veteran's PTSD, because the rating criteria reasonably describe the claimant's disability level and symptomatology (there are symptoms for the 100 percent rating that the Veteran does not meet), the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate for the period prior to the assignment of a 100 percent rating.


ORDER

Service connection for malaria is denied.

A rating in excess of 50 percent for PTSD for the period prior to August 22, 2002 is denied.

A rating in excess of 70 percent for the period beginning on August 22, 2002, but prior to February 6, 2010, is denied.

A 100 percent rating for PTSD beginning on February 6, 2010, is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran is currently in receipt of a TDIU, effective from August 22, 2002.  He contends that he is entitled to an effective date in 1999 or 2000 for the TDIU because his has been unemployed since January 2000 due to his PTSD.

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. 
§ 4.16(a)(1).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As of June 4, 1999, the Veteran's combined evaluation for compensation was 60 percent.  Therefore, he did not meet the minimum criteria required for a TDIU at that time.  As of August 22, 2002, the Veteran's service connected disabilities reflected a combined evaluation for compensation of 80 percent.  Therefore, as of that date, the Veteran met the minimum criteria required for a TDIU.  Regardless, a TDIU could still be granted prior to August 22, 2002 if the evidence shows that, consistent with his educational and industrial background, the Veteran's service-connected disabilities precluded him from securing or following substantially gainful employment.  However, the Board cannot grant a TDIU in the first instance if the schedular criteria are not met.  Because the schedular criteria were not met prior to August 22, 2002, the Board must first refer the issue to the Director of Compensation and Pension Service for extra-schedular consideration of the TDIU claim under 38 C.F.R. § 4.16(b).  Thus, the claim must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claim for entitlement to a TDIU for the period prior to August 22, 2002, to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

2.  Then, after any other indicated development is completed, readjudicate the Veteran's claim for entitlement to an effective date earlier than August 22, 2002 for the grant of a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


